                   Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 1 of 19




 I
 2

 3

 4

 5

 6

 7                           UMTED STATES DISTRICT COURT FOR TI{E
                               WESTERN DISTzuCT OF WASHINGTON
 8
                                         AT SEATTLE
 9

l0
      UNITED STATES OF AMERICA,                               CASE NO. CV19-1375
11
                              Plaintifl
t2
                                                              VERIFIED COMPLAINT
l3                                                            FOR FORFEITURE IN REM
     $603,840IN U.S. FI,JNDS SEIZED FROM
t4   FIRST REPI.JBLIC BANK ACCOUNT
     NO. ***_****_9261, AND AI.IY
l5
     ACCRUED INTEREST,
l6
                           Defendant.
17

18
             COMES NOW the United States, by and through its undersigned counsel, and
l9   alleges:
20
                                      I.             NATURE OF THE ACTION
2t           1.       This is a civil in rem action for the forfeiture of $603,840 in U.S. funds
22
     seized on   March29,20l9 from First Republic Bank account number ***-+***-8261,
23
     held in the name of G.S. (hereafter "the Defendant Funds").
24
25                              II.        LEGALBASISFORFORFEITURE
26           2.       The Defendant Funds are forfeitable pursuant to l8 U.S.C. $$ 981(aXl)(C)

27   and 981(aXlXA) for violations              of l8 U.S.C. $ 1343 (Wire Fraud) and l8 U.S.C.
28   $ 1956(aX1)(A)(i) (Promotional Money Laundering). Specifically, the Defendant Funds

      Verified Complaint for Forfeiture /n   Rer?,   -   I                        UNITED STATES ATTORNEY
                                                                                 7OO STEWART STREET. SUITE   5220
      U.S. v. 5603,840 in U.S. Funds
                                                                                  SEATTLE,   wAsHDrcroN   981 0 I
                                                                                         (2M\ 553-797 0
                    Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 2 of 19




 I   represent proceeds of the Wire Fraud, as well as property involved in the Money
 2   Laundering.
 3

 4
                                       III.     JURISDICTION AND VENUE

 5
              3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. $$ 1345
     (United States is plaintiff) and 1355(a) (action for forfeiture).
 6

 7
              4.      Venue is proper in this Court pursuant to 28 U.S.C. $ 1355(bXlXA) (acts
     giving rise to the forfeiture occurred in this district).
 8

 9
              5.      Pursuant to a seizure warrant executed on March 29,2019, the

     United States Marshals Service took custody of the Defendant Funds, and they remain in
10
     the custody ofthe United States.
l1
t2            6.      As provided in Supplemental Rule G(3)(b)(i), the Clerk of Court must issue
     a   warrant to arrest the Defendant Funds if they are in the govemment's possession,
l3
t4 custody, or control. As such, the Court
                                           will have in rem jurisdiction over the Defendant
         when the accompanying Warrant of Arrest in Rem is issued, executed, and
l5 Funds
l6 retumed to the Court.
t7
                               IV.     FACTUALBASISFORFORFEITURE
l8
              7.      This civil forfeiture case is related to the United States' criminal
t9
     prosecution of Keenan Gracey in Westem District of Washington Cause No. CRl9-001-
20
     RSM. The United States charged Mr. Gracey, by Superseding Indictment retumed on
2t
     July 25, 2019, with ten counts of Wire Fraud, in violation of l8 U.S.C. $ 1343, six counts
22
     of Promotional Money Laundering, in violation of l8 U.S.C. $ 1956(a)(1XA)(i), and two
23
     counts of Aggravated Identity Theft, in violation     of l8 U.S.C. $ 1028A (Dkt. No. 33). On
24
     August 15, 2019, Mr. Gracey entered pleas of guilty to one count of Wire Fraud and one
25
     count of Promotional Money Laundering (Dkt. No.49). Mr. Gracey's fraud scheme, and
26
     his related money laundering, is summarized in the paragraphs that follow.
27

28

      Verified Complaint for Forfeinrrre ln Rem -   2                          UNITED STATES ATTORNEY
                                                                              7OO STEWART STREET. SI.,FE   5220
      U.S. v. 5603,840 in U.S. Funds
                                                                               SEATTLE. WASHTNGToN 98 I    0l
                                                                                      (206) 553-7970
                   Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 3 of 19




 I
 2           Mr. Gracey's Fraad Scheme
 J           8.       Between June 2016 and December 2018, Mr. Gracey posed as a wealthy
 4   English financier, with degrees from the London School of Economics and Oxford
 5   University, who claimed to have special access to valuable stock before its initial public
 6   offering (IPO). In that role, Mr. Gracey identified individuals who had money to invest
 7   and/or relationships with others who had money to invest. Mr. Gracey solicited these
 8   individuals to purchase stock he in fact did not have and therefore could not sell. Mr.
 9   Gracey collected nearly $6 million in investment monies from his victim investors over
10   the relevant period.
ll           9.       To promote the appearance he was a wealthy financier, Mr. Gracey rented
t2 luxury vehicles @entleys, Ferraris, Lamborghinis)                 as   well   as   multi-million dollar     estates

l3 in Mercer Island and Clyde Hill, Washington, and in Rancho                         Santa Fe and Beverly Hills,

t4 Califomia. He used these cars and estates              as props   to persuade investors to purchase his
l5 fraudulently-offered stock. He regularly used the rental estates to host potential investors.
l6
t7
             Mn Grucey's Rental of the Beverly Hills Eslate

l8           10.      The Defendant Funds the United States seeks to forfeit in this action

     represent rental payments Mr. Gracey made to G.S., the owner of the Beverly                           Hills
t9
     estate. As detailed in the paragraphs that follow, Mr. Gracey used proceeds of his fraud to
20
     make these rental payments, and G.S. accepted them knowing the Securities Exchange
2t
     Commission had filed suit against Mr. Gracey alleging he was involved in securities
22
     fraud and enj oining him from continuing his investment activities. G.S. also knew the
23
     SEC had alleged Mr. Gracey's assets resulted from defrauding investors and the SEC
24
     would likely seek to seize them for retum to Mr. Gracey's victim investors. G.S. also
25
     knew Mr. Gracey was using the Beverly Hills estate to entertain potential investors and
26
     the estate played an important role in Mr. Gracey's sales presentation. Mr. Gracey's use
27

28

      Verified Complaint for Forfeitue   /r   Ren -   3                                     1JMTED STATES ATTORNEY
                                                                                           7m sTFwaRT STRFFT Srnrri 5220
      U.S. v. $603,840 in U.S. Fun*                                                         SEA TTLE,   WASHNCToN   9E I   0l
                                                                                                   (2M) 5s3-7970
                  Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 4 of 19




 I   of fraud proceeds to make his rental payments constitutes money laundering, specifically
 2   promotional money laundering.
 J           11.     In January 2018, G.S. listed the Beverly Hills estate for rent on Airbnb, at a
 4   rate of$7,500 per night. The estate is located on a 5-acre lot in the gated Beverly Park
 5   community. It is comprised of an 8-bedroom, l0-bathroom house with a swimming pool
 6   and onsite vineyards. Within the last year, it was listed for sale for $47,500,000.
 7           12.     On or about January 19,2018, Mr. Gracey contacted G.S. through Airbnb
 8   and arranged to rent the Beverly Hills estate. Mr. Gracey proceeded to rent the estate at
 9   the nightly rate $7,500 from January 19,2018 until G.S. evicted him on October            l, 2018.
l0 (Although Mr. Gracey was evicted on October 1,2018, bank           records reflect he continued
ll   to make payments against his overdue rent after his eviction, with the last documented
t2 payment on November 16, 2018.)
l3          13.      G.S. provided Mr. Gracey with wire instructions for his First Republic
t4 Bank account number **+-****-8261 (hereafter, First Republic Bank Account), and Mr.
15   Gracey made his rental payments by transferring them directly into that account.
16          14.      G.S. and Mr. Gracey were in regular email contact during the period of Mr.
t7 Gracey's tenancy. Many of their emails discuss the timing of Mr. Gracey's rental
l8   payments, which were frequently late. On numerous occasions, G.S. threatened to evict
t9 Mr. Gracey for non-payment of rent. G.S. and Mr. Gracey also frequently discussed the
20   fact that Mr. Gracey was creating disturbances in the estate's gated community due the
2t number of guests he was hosting. Included in those       guests were potential investors that

22   Mr. Gracey was courting.
23

24
            G.S. Learns the SEC Has Filed Legal Action Against        Mr. Gracey

25
            15.      On May 10, 2018, while Mr. Gracey was renting the Beverly Hills estate

     from G.S., the SEC filed suit against Mr. Gracey alleging he was involved in securities
26
     fraud. In conjunction with that suit, the SEC enjoined Mr. Gracey from continuing his
27
     lnvestment actlvltles.
28

     Verified Complaint for Forfeiture In Rem - 4                           UNITED STATES ATTORNEY
                                                                           7OO STEWARI STREET. StnTE   5220
     U.S. v. $603,840 in U.S. Funds
                                                                             SEATn,E, WASHINGToN 98I   O   I
                                                                                   (206) 5s3-7970
                   Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 5 of 19




 1             16.    The emails between G.S. and Mr. Gracey reflect G.S. was aware of Mr.
 2   Gracey's investment activities from the beginning of their rental relationship. They also
 3   reflect G.S. was aware the SEC was scrutinizing Mr. Gracey's investment activities                            as

 4   early as April 3, 2018, more than a month before the SEC actually filed suit.
 5             17.    The emails reflect that by July 7, 2018, G.S. had consulted with a third
 6   party, who appears to have been an attomey, about Mr. Gracey's "SEC ISSUES." In an
 7   email to Mr. Gracey on that date, G.S. sent what appears to be initial legal guidance from
 8   that third party that he had pasted into the body of the email. The email states the SEC
 9   had obtained a temporary restraining order against Mr. Gracey "and would not have done
l0   so without a mountain ofhard evidence."                     It also notes the SEC had taken the position that
ll   Mr. Gracey's "assets are the result of defrauding investors. Therefore. he should not be
t2 able to use those      assets to pay his           fine. The SEC will likely hire    a trustee   to oversee the
l3 retum of investor moneys to those he dealt with." It also states "the court will lock
t4 accounts and order the seizure ofassets." Finally, it states "the SEC will typically refer
15   these to the US attomey for criminal proceedings" and recommends Mr. Gracey contact

16   an identified attorney in Los Angeles, 'the best securities SEC attomey on the west

17   coast."
18             18.    In an email sent earlier that same day (July 7, 2018), Mr. Gracey had told
19   G.S. he had hosted a party for potential investors at the Beverly Hills estate the previous
20   night. In an email sent later that day, Mr. Gracey tells G.S. that                he'\rill   do what is

21   necessary to stay     [... in the Beverly Hills             estate], [as] this is my ability to eam right now

22   and I am giving it to you       ... once this is resolved with the sec." In email sent immediately
23   after this one, Mr. Gracey tells G.S. "[s]taying now, will result in my gaining access to
24   obtaining my much more working capital, which allows me to take care of this and the
25   agreement we have in place ...               [.]" The following day (July 8, 2018), Mr. Gracey sent
26   G.S. an email stating "right now I have 3 meetings set up at the estate this upcoming
27   week, as you know this is what keeps me running right now." On JuJy 21,2018, Mr.
28   Gracey sent another email stating that                 "I   do need to have access to guests to continue to

      Verified Complaint for Forfeiture   ./a   Rell, - 5                                   UNITED STATES   A   T]'ORNEY
                                                                                           7OO STEWART STR€ET, SUITE   5220
      U.S. v. 5603,840 in U.S. Funds
                                                                                            sEA]-rLE. wAsHrNcroN 98    I   0l
                                                                                                   (206) 553-7970
                   Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 6 of 19




 I   eam as you know." On JuJy 24,2018, Mr. Gracey tells G.S. he'heed[s] to keep the status
 2   quo as   if everything is normal"       and "as   I'm   sure you're well aware   I   do need the magic               of
 3   the estate for anyone new."
 4            19.     Despite having leamed about the SEC allegations, as well as the likely
 5   seizure of Mr. Gracey's assets for return to victim investors, and knowing Mr. Gracey
 6   was using the Beverly Hills estate to solicit additional investors, G.S. continued to rent to
 7   Mr. Gracey and continued to accept rental payments from Mr. Gracey.
 8            20.     In fact, in June 2018, G.S. secured a $10 million loan to help Mr. Gracey
 9   pay his fine in the SEC case. G.S. intended to reJoan the $10 million to Mr. Gracey and
10   had a written agreement prepared to govern that loan. Ultimately, however, G.S. and Mr.
11   Gracey did not execute the loan agreement, and G.S. did not make the loan.
t2            21.     G.S. eventually evicted Mr. Gracey on October 1,2018. Following his
l3 eviction, Mr. Gracey continued to make payments to G.S. against his overdue rent. He
14   made the last documented payment on November 16,2018.
15
              The Defendmt Funds are Proceeds of Mn Gracey's Frsud lhat G,S.
t6
              Received with Knowledge of lhe Froud
17

l8            22.     The United States conducted a financial analysis in order to trace the
     proceeds that Mr. Gracey obtained from his investment fraud and then used to make
19
     rental payments to G.S. The United States only seeks to forfeit those proceeds G.S.
20
     received after July 7 , 2018      -   the date on which his email to Mr. Gracey reflects he knew
21
     Mr. Gracey's assets likely derived from investment fraud and would need to be returned
22
     the victim investors. These are the proceeds for which the United States believes G.S. can
23

24
     assert no colorable "innocent owner" defense pursuant             to l8 U.S.C. $ 983(d). When
     forfeited, the United States will request these proceeds be applied toward restitution to
25
26
     Mr. Gracey's investor victims. The United States' financial tracing is detailed in the
     paragraphs that follow.
27

28

      Verified Complaint for Forfeittre ln Rem - 6                                    UNTTED STATES ATTORNEY
      U.S. v. $603,840 in U.S. Funds                                                                  SUm 5220
                                                                                      ?OO STEWAIT STREET.
                                                                                       SEATTLE, WASHT{GToN 98 I   O   I
                                                                                              (2O5\ 553-7970
                   Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 7 of 19




 1           23.      In conjunction with its suit, the SEC froze Mr. Gracey's financial accounts.
 2   As a result, in May 2018, Mr. Gracey began using four accounts held by another person
 3   (Person 1), and the name ofa company registered to Person               l, to receive investor      monies
 4   and to transfer rental payments to G.S. The United States has reviewed the financial

 5   records and performed a financial analysis for these accounts, collectively "the
 6   Intermediary Accounts." These Intermediary Accounts are:
 7               a.   Wells Fargo Account -9577:. This is a checking account held in the name
                      of Person 1, with an accormt number ending in the digits 9577;
 8
                 b. Bank of America Account -4765: This is a checking              account held in the
 9
                      name of Person       l,   with an account number ending in the digits 4765;
l0               c.   HSBC Account -9103: This is a checking account held in the name                    of
ll                    Person l, with an account number ending in the digits 9103.

t2               d.   HSBC Account -2588: This is a business checking account held in the
                      name of a company registered to Person l, with an account number ending
l3                    in the digits 2588.
14

l5           24.      In the first three ofthese Intermediary Accounts, identifiable fraud proceeds
l6 were commingled, to varying             degrees, with other funds that either cannot be confirmed to

t7 be fraud proceeds or can be affirmatively identifred not tobe fraud proceeds. To
l8   determine the amount of fraud proceeds traceable from each Intermediary Account into
l9   G.S.'s First Republic Bank Account, the United States applied the "lowest intermediate
20   balance rule" to each Intermediary Account. The lowest intermediate balance rule (LIBR)
21   is a recognized methodology for tracing the proceeds             ofa crime through accounts in
22   which they have been commingled with funds that are not proceeds. See United States                        v.

23   Banco-CafeteroPanama,797F.2d 1154, ll58-1160(2ndCir. 1986)and UnitedStatesv.
24   Haleamau,887 F. Supp.2d 1051, 1056-1058 (D. Haw.2012).
25
             25.      Applying LIBR, the United States treated the first funds withdrawn from
26
     each commingled account as non-fraud proceeds. Specifically, the United States treated
27
     all funds withdrawn from a commingled account              as   non-fraud proceeds until all non-
28

      Verified Complaint for Forfeiture ln Rem - 7                                  IJNITED STATES ATTORNEY
                                                                                    700 STEwAx.r SrRrET. SurIE 5220
      U.S. v. $603,840 in U.S. Funds                                                  SEAfi LE, WASHIIIGToN 98I OI
                                                                                            (206) s53-7970
                     Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 8 of 19




 I    fraud proceeds were exhausted, at which point any additional withdrawals were deemed
 2    to be comprised of fraud proceeds. More specifically, the United States applied LIBR in
 -f   the following manner.
 4
              26.      First, the United States determined the relevant "Tracing Period" for each
 5
      Intermediary Account. The Tracing Period was established by determining the first date
 6
      on which proceeds of Mr. Gracey's fraud were deposited into the relevant lntermediary
 7
      Account and the last date on which                  a   payment was made from the relevant Intermediary
 8
      Account to G.S.'s First Republic Bank Account for rent on the Beverley Hills estate.
 9
              27.      After determining the relevant Tracing Period, the United States then
10
      determined, for each Intermediary Account, (a) the initial balance of the account at the
11
      beginning ofthe Tracing Period; and, (b) the amount of funds other than confirmed fraud
t2
      proceeds that were deposited into the account during the Tracing Period. The sum                               of
13
      these two numbers (initial balance plus deposited funds no, confirmed to be fraud
t4
      proceeds) is the amount of funds in the relevant lntermediary Account during the Tracing
15
      Period that arguably did no, constitute fraud proceeds.
16

t7            28.      For each Intermediary Account, the United States thtln determined the total

18    amount of funds transferred from that account to G.S.'s First Republic Bank Account

19    during the Tracing Period. Then, as dictated by LIBR, the United States applied the

20    conservative assumption that the fraud proceeds remained in that account until a// ofthe

2t    funds   rof confirmed to be fraud proceeds had                  been withdrawn from or transferred out              of
IZ    that account. To do this, the United States subtracted the total amount of funds not

23    confirmed to be fraud proceeds (as calculated above) from the amount of funds

24    transferred from that account to G.S.'s First Republic Bank Account. The resulting figure

25    is the minimum amount of fraud proceeds that were transferred fiom that account to

26    G.S.'s First Republic Bank account. A summary of this analysis for each Intermediary

27    Account follows. This analysis is also summarized in                   a   table at Paragraph 45, below.

28

       Verified Complaint for Forfeiture /a fiezr -   8                                      I]MTED STATES ATTORNEY
                                                                                            700 STEWART STREtl. SurrE 5220
       U.S. v. $603,840 in U.S. Funds                                                         SEATTLE, WASHINGToN 98I 01
                                                                                                    (206) ss3-7910
                   Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 9 of 19




 I           Wells Fargo Account -9577
 2
             29.      Bank records reflect that known victims deposited a total of$425,460 rn
 3
     fraud proceeds into Wells Fargo Account -9577 between June 8, 2018 and July 30, 2018.
 4
     Bank records also reflect that a total of $168,850 was transferred from Wells Fargo
 5
     Account -9577 to G.S.'s First Republic Bank Account between June 18, 2018 and
 6
     September 28,2018.
 7
             30.      The Tracing Period for this account is, therefore, June 8, 2018 (the date on
 8
     which the first fraud proceeds were deposited) to September 28, 2018 (the date of the last
 9
     transfer to G.S.'s First Republic Bank Account).
l0           31.      The account balance at the beginning ofthe Tracing Period was negative
11
     $20. The account received $62,720 in deposits other than confirmed fraud proceeds over
t2
     the Tracing Period. During the Tracing Period, therefore, the total amount of funds in this
13
     account that are not confirmed to be fraud proceeds was $62,720.
t4
             32.      Subtracting the $62,720 from the total         $   168,850 in funds that were
l5
     transferred from this account to G.S.'s First Republic Bank Account during the Tracing
l6   Period reflects that    - applying LIBR            a minimum   of $ 106,130 in fraud proceeds was
t7
     transferred to G.S.'s First Republic Bank Account.
l8
l9           Bank of America Account -4765
20           33.      Bank records reflect that known victims deposited a total of$420,570 into
2t Bank of America Account -4765 between June 4, 201 8 and luly                    17   , 2018. Bank records
22   also reflect that a total of$206,400 was transferred from Bank of America Account -4765
23
     to G.S.'s First Republic Bank Account between June 18, 2018 and July 17, 2018.
24           34.      The Tracing Period for this account is, therefore, June 4, 2018 (the date on
25   which the first fraud proceeds were deposited) to July 17, 2018 (the date of the last
26
     transfer to G.S.'s First Republic Bank Account).
27

28

      Verified Complaint for Forfeiture   1z Rerz - 9                                   T]NITED S'TATES ATTORNEY
                                                                                        7OO STEWART STREET, SL'TTE   5220
      U.S. v. 5603,840 in U.S. Funds
                                                                                         SEATI LE, WASHTNGTON    98IOI
                                                                                                (206) 553-7970
                  Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 10 of 19




 I            35.     The account balance at the beginning ofthe Tracing Period was $804. The
 2   account received$l9,992 in deposits other than confirmed fraud proceeds over the
 3   Tracing Period. During the Tracing Period, therefore, the total amount of funds in this
 4   account that are zo, confirmed to be fraud proceeds was $20,796.
 5            36.      Subtracting the $20,796 from the total $206,400 in funds that were
 6   transferred fiom this account to G.S.'s First Republic Bank Account during the Tracing
 7   Period reflects that    -   applying LIBR              -   a minimum   of $ 185,604 in fraud proceeds was
 8   deposited into G.S.'s First Republic Bank Account.
 9
             HSBC Account -9103
10

11           37.      Bank records reflect that known victims deposited                  a   total of$980,982         of
t2 fraud proceeds into HSBC Account -9103 between August l, 2018 and September                                       7,

l3 2018. Bank records also reflect that a total of$388,000 was transferred from HSBC
t4 Account -9103 to G.S.'s First Republic Bank Account between August l, 2018 and
15   September 26, 2018.

l6           38.      The Tracing Period for this account is, therefore, August                    l, 2018 (the date
t7 on which the first fiaud proceeds were deposited) to September 26, 2018 (the date ofthe
l8   last transfer to G.S.'s First Republic Bank Account).

l9           39.      The account balance at the beginning ofthe Tracing Period was 564,7 42.

20   The account received only $2 in deposits other than confirmed fraud proceeds during the

2t Tracing Period. During the Tracing Period, therefore, the total amount of funds in this
22   account that are not confirmed to be fraud proceeds was $64,7 44.

23           40.      Subtracting the $64,744 from the total $388,000 in funds that were

24   transferred from this account to G.S.'s First Republic Bank Account during the Tracing
25   Period reflects    that     applying LIBR              -   a minimum   of 5323,256 in fraud proceeds was
26   transferred to G.S.'s First Republic Bank Account.

27

28

      Verified Complaint for Forfeiture   1n   nsm -   l0                                     LINTTED STATES AT-IORNEY
                                                                                             700 STEWARa STREET. SurrE 5220
      U.S. y. 5603,840 in U.S. Funds
                                                                                               SEATTT,E, WASFNGToN 98101
                                                                                                     QO6) ss3-7970
                 Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 11 of 19




 I           HSBC Account -2588
 2           41.     Bank records reflect that known victims deposited a total of$162,000 in

 J   fraud proceeds into HSBC Account -2588 between November 5, 2018 and November 16,

 4   2018. Bank records also reflect that a total of$135,000 was transferred from HSBC

 5   Account -2588 to G.S.'s First Republic Bank Account between November 9, 2018 and
 6   November 16,2018.
 7          42.      The Tracing Period for this account is, therefore, November 5, 2018 (the

 8   date on which the first fraud proceeds were deposited) to November 16, 2018 (the date                of
 9   the last transfer to G.S.'s First Republic Bank Account).

l0           43.     The account balance at the beginning of the Tracing Period was $0. No

ll   funds other than known fraud proceeds were deposited into this account during the

12   Tracing Period.

l3          44.      The tracing with respect to this account, therefore, reflects that a// $135,000

t4 transfened to G.S.'s First Republic Bank Account during the Tracing Period was
l5 comprised of fraud proceeds.
l6
            Summary of Analysis for the Intermediary Accounts
t7
18
            45.      The following table summarizes the United States' calculations for each
     Intermediary Account. As shown in the table (and discussed in the narrative above), the
l9
     amount of fraud proceeds transferred to G.S.'s First Republic Bank Account (Column F)
20
     is equal to the total amount of transfers from the relevant Intermediary Account to G.S.'s
2t
     First Republic Bank Account (Column C) minus initial balance (Column D), minus other
22
     deposits (Column E):
23

24
25
26

27

28

     Verified Complaint for Forfeiture   1z   Rerr - I I                     UNITED STATES ATTORNEY
                                                                            7OO STEVART STREET. SUIIE   5220
     U.S. v. $603,840 in U.S. Funds
                                                                             SEAITLE, WASHINGToN 98 IOI
                                                                                    (2M) 553-7970
                     Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 12 of 19




 I
                 A                B                     e                D             E                       E
 2      Account Name           Tracing           Total Transfers      Initial         Other                  Fraud
 3
                               Period             to G.S.'s First    Balance         Deposits               Proceeds
                                                 Republic Bank                                          Transferred
 4                                                   Account

 5      Wells Fargo         6/8/2018   -     $   168,850            ($20)       s62,720             $   r   06,130
        Account -9577       9/2812018
 6

 7
        Bank    of          6l4D0t8 -        $206,400               $804        $   19,992          $185,604
 8      America             7/13/2018
        Account -4765
 9

l0      HSBC Account        8/t/2018         $388.000               $64,142     $2                  $323,256
                            9126t2018
ll      -9103


t2      HSBC Account        tt/512018        $   135.000            $0          $0                  $   135,000
        -2588               11t23/2018
l3
l4      Total                                                                                       s749,990

t5
l6           46.       Based on this analysis, therefore, the United States determined that, under

t7 LIB& $749,990 in fiaud proceeds was transferred into G.S.'s First Republic Bank
l8 Account.
t9
20           Analysis of G.S.'s First Republic Bank Account

21           47.       The analysis ofthe Intermediary Accounts set out above established that a

22   minimum of$749,990 in total fraud proceeds was transferred from those accounts into

23   G.S.'s First Republic Bank Account between June 18, 2018 and November 16, 2018.

24           48.       Bank records for G.S.'s First Republic Bank Account reflect that the fraud

25   proceeds deposited into that account were commingled with other non-proceeds funds

26   received by G.S. in that account. To determine, therefore, what portion of the $749,990 in

27   fraud proceeds remained in G.S.'s First Republic Bank Account, the United States again

28

      Verified Complaint for Forfeiture In Rem -   12                                    UNITED STATES AT-IORNEY
                                                                                        7OO STEWART STREE,I, SUITE   5220
      U.S. v. $603.840 in U.S. Funds
                                                                                          SEATTLE, WAsrnNcToN 98     I   0l
                                                                                                (2061ss3-7970
                  Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 13 of 19




 1   applied LIBR and treated the first withdrawals from the account as non-fraud proceeds.
 2   To do so, the United States performed the following calculations.
 3           49.      The United States used a tracing period beginningMay 23,2018 (the date
 4   of the first deposit of fraud proceeds) and ending on February 28,2019 (the last date for
 5   which the United States has records for G.S.'s First Republic Bank Account).
 6           50.      The account balance at the beginning ofthis tracing period was $111,323.
 7   The account received $707 ,546 in deposits other than fraud proceeds over the Tracing
 8   Period. During the Tracing Period, therefore, the total amount of funds in this account
 9   that were not fratd proceeds was $818,869.
l0           51.      Bank records reflect that $666,313 was transferred out of G.S.'s First
11   Republic Bank Account during the Tracing Period. Applying LIBR, that entire amount
t2 was comprised of non-fraud proceeds, leaving an additional $152,556 in non-fraud
13   proceeds remaining in G.S.'s First Republic Bank Account ($818,869 minus $666,313
14   equals $152,556). In other words,lhe entire amount of fraud proceeds $749,990 remained
l5 in G.S.'s First Republic Bank account                  as   of February 28,2019 (the end of the Tracing
l6   Period).
t7           52.      The United States then determined what portion of those proceeds G.S.
l8   received with knowledge of Mr. Gracey's fraudulent activity                  - i.e., after July 7, 2018. Of
l9   the $749,990 in fraud proceeds that was transferred from the Intermediary Accounts into
20   G.S.'s First Republic Bank Account, $146,150 was transferred before July 7,2018.
2t   Excluding that amount left $603,840 in fraud proceeds in G.S.'s First Republic Bank
22   Account. It is that amount the United States seized on March 27, 2019, and these are the
23   Defendant Funds the United States seeks to forfeit in this action.
24
25
             Mr. Gracey 's Admissions Resardins the Defendant Funds

26
             53.      In his plea agreement, Mr. Gracey admitted he committed Wire Fraud, in
     violation of 18 U.S.C. $ 1343, by inducing his victims to tendff investment monies via
27
     wire transfer (WDWA Cause No. CR19-001-RSM, Dkt. No. 49,11l2(i)). He also
28

      Verified Complaint for Forfeiture   1n   Rez - l3                                 IJNITED STAI ES ATTORNEY
                                                                                        7OO STEWART STREET, SUITE   5220
      U.S. v- $603,840 in U.S. Funds
                                                                                         SEATTLE. wAsHrNGroN 98101
                                                                                                (206) 551-7970
                   Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 14 of 19




 1   admitted he committed Promotional Money Laundering, in violation of l8 U.S.C.
 2   $ 1956(a)(l )(A)(i), by using fraud proceeds to rent the luxury vehicles and estates he
 l   used to promote his fraud and solicit additional victim investors                     (ld.,\t l2(m)).
 4            54.      Mr. Gracey also made                 a number   of admissions relevant to the Defendant
 5   Funds. Specifically, Mr. Gracey admitted he used monies he collected from his investor
 6   victims to pay rent on the Beverly Hills estate (1d., fl 12(n)).
 7            55.      Mr. Gracey also admitted that, after the SEC froze his own financial
 8   accounts, he directed investors to deposit investment monies into accounts controlled by
 9   another person (Person         l)    (1d ). He admitted that he used account           information provided
l0 by Person I to access and use those accounts, including to transfer rental payments for
11   the Beverly Hills estate to G.S.'s First Republic Bank Account (1d).
t2            56.     Mr. Gracey also admitted that no later than July 7,2018, he and G.S.
13   communicated about the SEC allegations against him, including the allegations Mr.
t4 Gracey had committed securities fraud and his                       assets derived   from fraud (Id.,l1 l2(o)).
l5 He also admitted        he told G.S. he was entertaining investors at the Beverly                     Hills estate and
16   that doing so enhanced his ability to solicit investments (Id ).
l7            57.     Finally, Mr. Gracey admitted that between June 2018 and November 2018,
18   he transferred a minimum of $749,990 in rental payments from Person                           l's   account to
t9 G.S.'s First Republic Bank Account, of which $603,840 was transferred on or after July
20   7,2018 (Dk1. No. a9        {fl l2(n) & (o)).
21

22
                                           v.          R-EQUEST FOR RELIEF
              As required by Supplemental Rule G(2)(f), the facts set forth in this Verified
23

24
     Complaint support       a reasonable         belief that the United States will be able to meet its

25
     burden   ofproofat trial. More specifically, there is probable                cause to believe that the
     Defendant Funds constitute proceeds of Mr. Gracey's Wire Fraud, which are forfeitable
26

27
     pursuant to    l8 U.S.C.    g 981(a)(l)(C), and property involved in his Money Laundering,

     which is forfeitable pursuant to 18 U.S.C. g 981(a)(l )(A).
28

      Verified Complaint for Forfeiture   1n   Rez -   14                                    T'NITED STATES ATTORNEY
      U.S. v. $603,840 in U.S. Funds                                                         ?OO STEWART STREET. SUITE   5220
                                                                                              SEfILE,    WASETNGToN 98, OI
                                                                                                     (206) 553-7970
             Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 15 of 19




        WHEREFORE, the United States respectfully requests:
        1.       A warrant issue for the arrest ofthe Defendant Funds;
        2.       That due notice be given to all interested parties to appear and show cause
                 why the Defendant Funds should not be forfeited;
        3.       The Defendant Funds be forfeited to the United States for disposition

                 according to law; and,
        4.       For such other and further relief as this Court may deem just and proper.


        DATED this          24*                 day    ofAugust,20l9.

                                                          Respectfu   lly submitted,
                                                          BRIAN T. MORAN
                                                          United States Attorney



                                                          w@
                                                          MICT{ELLE JENSEN
                                                          Assistant United States Attomey
                                                          United States Attomey's Office
                                                          700 Stewart Street, Suite 5220
                                                         Seattle, WA 98101
                                                         (206) s53-2619
                                                         Michelle.Jensen@usdoi.eov




Verified Complaint for Forfeiture   1r?   Rem   - l5                                   UNITED STATES ATTORNEY
U.S. v. $603,840 in U.S. Funds                                                         7OO STEWAIIT STREET, SUITE   5220
                                                                                        SEAITI,E, WAstID.JGloN 98I OI
                                                                                               (206,553-7970
                   Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 16 of 19




 I                                                    \rERIFICATION
 2
             I, Milas Howe, am a Special Agent with the Federal Bureau of lnvestigation in
 J
     Seattle, Washington.       I furnished the investigative facts contained in the foregoing
 4
     Verified Complaint for Forfeiture In Rem. The investigative facts are based on personal
 5
     knowledge I obtained from my involvement in the underlying investigation, my review                        of
 6
     the relevant investigative material, other law enforcement officers involved in the
 7
     investigation, other reliable official Govemment sources, and my own training and
 8
     experience.
 9
             I hereby verifu and declare, under penalty ofperjury pursuant to 28 U.S.C. $ 1746,
l0
     that I have read the foregoing Verified Complaint for Forfeiture In Rem, that I know its
ll   contents, and that the facts it contains are true and correct to the best of my knowledge.
t2
13           Executed     this   Zl            day of August,2019.
14

15

16

17                                                        MILAS HOWE
                                                          Special Agent
l8
                                                          Federal Bureau of Investigation
l9
20

2l
22

23

24
25

26
27

28

      Verified Complaint for Forfeiture   1n   Rez - l6                            LINITED STATES ATIORNEY
                                                                                   700 STEWART STRxEa. SurE 5220
      U.S. v. 5603,840 in U.S. Funds
                                                                                     SEA-I-TLE. WASIITNGToN 98IOI
                                                                                            (206\ 553-7970
                                       Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 17 of 19
JS   44    (Rev. 02/19)
                                                                                 CIVI           COVER SHEET
TheJS44civilcoversheetandtheinformationcontainedhereinneitherreplacenorsupplementthefilingandserviceofpleadingsorotherpapersasrequiredbylaw,       gxceptas
providedbylocalrulesofcourt. Thisform,approvedbytheJudicialConferenceofth6UnitedStatesinSeptemberl9T4,isrequi'iredfortheuseoftheClerkofCourtforthe
purpose of initiating the civil docket sheet. (SEE INSTRUCTI2NS oN NEXT PAGE OF THIS F)RM.)

I. (a) PLAINTIFFS                                                                                                               DEFENDANTS
UNITED STATES OF AMERICA                                                                                                      $603,840 IN U.S. FUNDS SEIZED FROM FIRST REPUBLIC BANK
                                                                                                                              ACCOUNT NO. ***-""**-8261, AND ANY ACCRUED INTEREST
     (b)     County of Residence of First Listed Plaintiff                                                                      County of Residence of First Listed Defendant
                                   (EXCEPT IN U.S. PI,4]NTIFF CASES)                                                                                        (IN U.S. PLAlNTIFF CASES ONLY)
                                                                                                                                NOTE:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                THE TRACT OF LAND INVOLVED.

     (c)     Attomevs lFtm   Name. Address. and Teleohone Number)                                                                 Attomeys (If           Knou,n)
Mibhelle JenSeh, Assistant United States Attorney
United States Attorney's Office, Asset Forfeiture Unit (206-553-2242)
700 Stewart Street, Suite 5220, Seattle, WA 98101-1271

II.   BASIS OF JURISDICTION                         1Ho""o, "X" inoneBoxonty)                           III.          CITIZENSHIP OF PRINCIPAL PARTIES                                                      fpl,ce an "X" inone Boxlor Ptaintff
                                                                                                                        (For Diversity Cases               Only)                                               andOne Boxfor Defendant)
dI         u.s. Govement                D3       Federal Question                                                                                                 PTF        DEF                                              PTF DEF
             Plaintiff                              (U.5. Gowmment Not a Party)                                   CitizenofThisState Ol                                       O     I    Incorporated o/ Principal      Place             J 4     A   4
                                                                                                                                                                                            ofBusiness ln This State

O2 U.S.Govment                          D4       Diversiry                                                        CitizenofAnotherState J 2                                   O          lncorporatedandPrincipalPlace                    O5      O   5
    Defendmt                                       (Indicate Citizenship ofParties in ltem    III)                                                                                         of Buiness In Another State

                                                                                                                  Citizen or Subject          ofa                 O3          D     3    ForeignNation                                    O6      D6

IV. NATURE                OF SUIT      rpbce on     "x"   in one Box                                                                                                           Click here for

D    I l0 Insumce                           PERSONAL INJURY                    PERSONAL INJURY                    J   625 Drug Related Seirue                          O    422 Appeal 28 USC 158            0        375 Falso Claims Act
fl                                                                         O                                                        2l USC 881                         O                                     O                  Tm        I USC
                                                                                                                  il ego otl,". ' '
     120   Maine                       t1   310 Airplme                        365 Personal Injury -                          ofProoertv                                    423 Withdrawal                            376 Qui        (3
O    130   Miller Act                  il   315 Airplme Product                    Product Liability                                                                            28 USC ls7                                372e(a))
O    140   Negotiable Instrment                  Liability                 O   367 Health Cue/                                                                                                               O        400 State Reapportiomenl
D    150   Recovery ofOverpayment      O    320 Assault, Libel   &                Phmaceutical                                                                                                               tl       410 Antitrust
           & Enforcement of Judgmenl             Slmder                           Persoml lnjury                                                                       O    820 Copyrights                   5        4308anksmdBarking
O    151   Medicae Act                 O    330 Fedeml Employers'                 Product Liability                                                                    D    830 Patent                       0        450 Comerce
D    152   Recovery ofDefaulted                  Liability                 O   368 Asbestos Personal                                                                   il   835 Patent - Abbreviated         O        460 Deportatiou
           Student Loms                D    340 Maine                              Injury Product                                                                                 New Drug Application       0        470 Racketeer lnfluenced md
        (Excludes Veterms)             t-'l 345 Maine Product                    Liability                                                                             D    840 Trademuk                                 Compt Orgmiations
t_l 153 Recoveru of Ovemrment                    Liability                   PERSONAL PROPERTY                        -::::   ::::':-ir   :'anrtp':   1*i?.t3;.:1117
                                                                                                                                                                       =;S.:l(lIilT'{R(]rrR I-XY:i:'"=j:         0    480 Consmer Credit
        of Veterm's Benefits           O    350 Motor Vehicle              D   370 OtherFraud                     I   710 Fair Labor Stmdilds                          D 861 HIA (l395fr)                        il   485 Telephone Consmer
O 160 Stockholders' Suits              []   355 Motor Vehicle              D   371 TruthinLending                             Act                                      D 862 Black Lmg (923)                              Protection Act
0 190 OtherContract                             Product Liability          D   380 Other Personal                 J   720 Labor/Ir4magement                            O    863 DIWC/DIWW (a0s(g))               O    490 Cable/Sat TV
tr 195 Contract Product Liability      D    360 OtherPersonal                      Property Dmage                             Relatioro                                O    864 SSID TitIE XVI                   D    850 Secuities/Commodities/
O    196 Frachise                               IrU".V                     O   385 Property Dmage                 3   740 Railway Labor Act                            o    86s RSI (aos@))                               Exchmge
                                       O    362 Pusonal Injury -                   Produa Liability               J   751 FmilymdMedical                                                                         D    890 Other Statutory Aaiom
                                                Medical Malomctie                                                         Leave Act                                                                              O    891 Agicultual Acts

   =::REAI;PROPFJRTY]::j::::           =-:=CIVJIIRIGII'IS:*..:ii
                                                                                                                  I   790 Other Labor Litigation                                                                 D    893 Enviromental Matters
O 210 Lmd Condemation                  O 440 Other Civil Rights                Habeas Corpus:                     1   791 Employee Retirement                          O    870   Tues (U.S. Plaintiff           D    895 Freedom of Infomation
D    220 Foreclosue                    O 441 Voting                        D 463 Alien Detainee                           Income Secuity Act                                      or Defendmt)                            Act
i    230 Rent Leme & Ejectment         fl   442 Employment                 o
                                                                         510 Motions to Vacate                                                                         D    871   IRS-Third Ptrry                t-'l 896 Arbitration
O    240 Tons to Lmd                   il   443 Housing/                     Sentence                                                                                             26 USC 7609                    O 899 Administrative Procedwe
0    245 Tort Product Liability                 Accomodations              o
                                                                         530 General                                                                                                                                      Act/Review or Appeal of
O    290 All Other Real Property       fl   445 Amer. w.Disabilities - D 535 Death Penalty                               ::,llltMlGM:I:tON                                                                                Agency Decision
                                             Emplolment                        Other:                             I   462 Natualization Application                                                              D 950 Constitutionality of
                                       O 446 Amer. w,/Disabilities -       o 540 Mmdmus & Other                   J   465 Other Imigmtion                                                                                 State Statutes
                                             Other                         o 550 Civil Rights                                 Actions
                                       0 448 Education                     n 555 Prison Condition
                                                                           D 560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Confinement

V. ORIGIN (Place an "x" in one Box onl)
Xt Original D2 Removedfrom                                     o3          Remanded from               a4         Reinstated or                D      5 Transferred from                 D6       Multidistrict             O 8 Multidistrict
                                                                                                                                                                                                                                  Litigation -
           Proceeding              State Court                             Appellate Court                        Reopened                                             District                   Litigation -
                                                                                                                                                                                                  Transfer                        Direct File
                                             Cite the U.S        vil   S                'which vou    are   fil                                                 statut$ unl6s divenity)       :

                                              1B U.S.C. 981                             and 16 u.s.c.
VI.        CAUSE OT'ACTION                   Brief descrintion of cause:
                                              Proceedd of wire fraud (18 U.S.C. S 1343) & property involved in money laundering (18 U.S.C. 1 956(aX1
VII.       REQUESTED IN                      3   cnecrm rHrs rs A cLASSACTIoN           DEMAND $                      CHECK YES only if demanded in complaint:
           COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                                                             JURYDEMAND: D Yes                             XT.Io
VIII.        RELATED CASE(S)
                                                 (See   instmctrons)
            TF'ANY                                                         ryp6g Ricardo S. Martinez                                                                        DOCKET        NUM36B CRI 9-001-RSM




     RECEIPT #                      AMOUNT                                         APPLYING IFP                                                                                                   MAG, JUDGE
                Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 18 of 19




 I
 2

 3

 4

 5

 6

 7                        UMTED STATES DISTRICT COT]RT FOR TIIE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9

l0
      UMTED STATES OF AMERICA,                         CASENO. CV19-1375
ll                        Plaintiff,
t2                                                     WARRANT OF ARREST 1N ^REM

l3
      $603,840 IN U.S. FUNDS SEIZED FROM
t4    FIRST REPTIBLIC BANK ACCOLTNT
      NO. ***_* * * *_9261, AND ANY
15
      ACCRUED INTEREST,
l6
                       Defendant.
t7
l8
19   TO:    I.INITED STATES MARSIIALS SERVICE,
            and/or its duly authorized agents and representotives
20

2t          WHEREAS,       a   Verified Complaint for Forfeiture in Remhas been filed on August
22   29,2019 in the United States District Court for the Western District of Washington,
23   alleging the above-captioned $603,840 in U.S. Funds Seized from First Republic Bank
24   Account No. * **-*   **   *-8261, and any Accrued Interest (hereafter "the Defendant Funds")
25   are subject to forfeiture to the United States pursuant to pursuant to    l8 U.S.C.
26   $$ 981(a)(l)(C) and 981(a)(l)(A) forviolations     of   18 U.S.C.   $ 1343 (Wire Fraud) and 18
27 U.S.C. $ 1956(aXlXAXi) (Promotional Money Laundering);
28

      WARRANT OF ARREST ,OV NEM. I                                            UNITED STATES A'I-I'ORNEY
                                                                              700 STF-W^RT STREET Sr,TE 5220
      U.S. v. $603,840 in U.S. Funds
                                                                                SEATTLE, wAsHt\G'IoN 9El 0l
                                                                                      (2M) 553-7970
                Case 2:19-cv-01375 Document 1 Filed 08/29/19 Page 19 of 19




 1          YOU ARE, THEREFORE, HEREBY COMMANDED to arrest and seize the
 2   Defendant Funds; and,
 ,          YOU ARE FTIRTHER COMMANDED to provide notice of this action to all
 4   parties thought to have an interest or claim in the Defendant Funds so they may file a
 5   verified claim/statement of interest with the Clerk of the Court pursuant to Supplemental
 6   Rule G(5) of the Federal Rules of Civil Procedure (goveming forfeiture actions in rem);
 7   and that you promptly, after execution of this process, file the same in this Court with
 8   your retum thereon.
 9

10          DATED this                      day ofAugust.2019.
11

12                                                   WILLIAMM. McCOOL
                                                     UNITED STATES DISTRICT COURT
t3
                                                     CLERK
t4
l5
                                                     By:
t6                                                         DEPUI'Y CLERK
t7
18   Presented by:

19

20

2t MICIIELLE JENSEN
     Assistant United States Attomey
22   United States Attomey's Office
     700 Stewart Street, Suite 5220
23
     Seattle, WA 98101
24   (206) s53-2242
     Michelle.Jensen@usdoi.eov
25

26
27
     NOTE: This watant is issued pursuant to Rule G(3) of the Supplemental Rules for Admiralty or
28   Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure.

      WARRANT OF ARREST IN REM         -2                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET. SUIIE 5220
      U.S. v. $603.840 in U.S. Funds
                                                                             SEATILE, WASHNGIoN 98 I O I
                                                                                   (206) 553-1970
